Title: To George Washington from Major General Arthur St. Clair, 31 May 1779
From: St. Clair, Arthur
To: Washington, George



Sir
Spring Field [N.J.] May 31st 1779

Your Excellencys Letter came to hand about seven OClock last Night at this Place. Colonell Hubley will set out to Day, and by him I shall write to Governour Reed about the Appointment of the necessary Officers after having consulted with the Gentlemen commanding Regiments; I believe they find some Difficulty in getting such Persons to serve as they would wish to recommend, which is the Reason it has not been done sooner.
Two Peices of Artillery joined last Night and two more will be up this Morning, which is all that General Knox has ordered—I understood your Excellency that we should have six. A few Horsemen would be necessary. I have not a Creature even to carry a Letter to your Excellency, if the Case was ever so urgent.
I gave Colonell Nelson Notice of my Arrival, last Night, upon a Report that the Ennemy were expected at Elizabeth Town, but it was entirely groundless, nor does he mention any movement of theirs at all—Mr Caldwell, who has been there all Night, is expected every Minute and will probably be able to give some Intelligence. I have the Honour to be Sir your most obedient Servant
Ar. St Clair
